FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GALE-LAWRENCE WEBB,                              No. 11-16902

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02445-SRB

  v.
                                                 MEMORANDUM *
CITIMORTGAGE INCORPORATED,
named as: CitiMortgage Inc.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Gale-Lawrence Webb appeals pro se from the district court’s judgment

dismissing his action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. King v. California, 784 F.2d 910,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
912 (9th Cir. 1986). We affirm.

      The district court properly dismissed Webb’s Truth in Lending Act claim

seeking damages as time-barred because the action was not filed within one year of

the alleged violations. See 15 U.S.C. § 1640(e) (an action for damages must be

brought within one year of the alleged violation).

      The district court properly dismissed Webb’s state law claims against the

Bosco defendants because Webb failed to allege facts showing that these

defendants breached any obligation under the deed of trust or Arizona law. See

Ariz. Rev. Stat. § 33-807(E) (stating that a “trustee is entitled to be immediately

dismissed” from any action other than one “pertaining to a breach of the trustee’s

obligation”).

      The district court properly dismissed Webb’s state law claims against

CitiMortgage Inc. based on the substitution of trustee. See Vasquez v. Saxon

Mortg., Inc., (In re Vasquez), 266 P.3d 1053, 1056-57 (Ariz. 2011) (concluding

that there is no requirement that the beneficiary under a deed of trust record that

deed prior to substituting a new trustee and beginning foreclosure proceedings).

      Webb’s contentions concerning securitization, a federal land patent, and

defendants’ standing to pursue non-judicial foreclosure are unpersuasive.

      The district court properly denied Webb’s motion to remand because the


                                           2                                    11-16902
district court had federal question jurisdiction and Webb failed to raise any other

defects in the removal in a timely manner. See 28 U.S.C. § 1441(a) (allowing

removal of a civil action alleging a claim arising under federal law); 28 U.S.C.

§ 1447(c) (“A motion to remand the case on the basis of any defect other than lack

of subject matter jurisdiction must be made within 30 days after the filing of the

notice of removal . . . .”); Ramirez v. Fox Television Station, Inc., 998 F.2d 743,

747 (9th Cir. 1993) (setting forth standard of review).

      AFFIRMED.




                                           3                                    11-16902